DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 34 is objected to because of the following informalities:  (i) in line 16 “said cured coating” should instead be --said cured top-coating--; (ii) in line 16 “Oil Content OC” should instead be --Oil Content (OC)--; (iii) in line 18 “crosslinking density XLD” should instead be --crosslinking density (XLD)--; (iv) in line 19-20 “glass transition temperature Tg” should instead be --glass transition temperature (Tg)--; (v) in line 22 “wherein” is missing a colon; (vi) each of “a.” thru “d.” should instead be --a)--, --b)--, etc.; and (vi)  .  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  (i) there is a comma missing after “claim 34”; (ii) in line 1 a colon is missing after “wherein”; and (iii) each of “a.” thru “d.” should instead be --a)--, --b)--, etc.  Appropriate correction is required.
Claim 36 is objected to because of the following informalities:  (i) there is a comma missing after “claim 34”; and (ii) in line 3  “of pigment” should instead be --a pigment--.  Appropriate correction is required.
Claim 37 is objected to because of the following informalities:  (i) there is a comma missing after “claim 35”; and (ii) in line 3  “of pigment” should instead be --a pigment--.  Appropriate correction is required.
Claim 38 is objected to because of the following informalities:  (i) there is a comma missing after “claim 34”; (ii) in line 2 “are in” should instead be --are:--; (iii) each of “a.” thru “e.” should instead be --a)--, --b)--, etc.; and (iv) in d. “pending” appears to be a typo and should instead be --pendant--. Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  (i) there is a comma missing after “claim 34”; and (ii) in line 1 “fatty components” should instead be --the fatty components--.  Appropriate correction is required.
Claim 40 is objected to because of the following informalities:  (i) there is a comma missing after “claim 39”; and (ii) in line 1 “fatty components” should instead be --the fatty components--.  Appropriate correction is required.
Claim 41 is objected to because of the following informalities:  (i) there is a comma missing after “claim 40”; and (ii) in line 2 “reacted to” should instead be --reacted to a polyol selected from--. Appropriate correction is required.
Claim 42 is objected to because of the following informalities:  there is a comma missing after “claim 39”.  Appropriate correction is required.
Claim 43 is objected to because of the following informalities:  (i) there is a comma missing after “claim 34”; and (ii) in line 2 “bonded to RMA” should instead be --bonded to the RMA--.  Appropriate correction is required.
Claim 44 is objected to because of the following informalities: (i) there is a comma missing after “claim 43”; (ii) in line 1 “fatty components” should instead be --the fatty components--; (iii) in line 2 “an RMA” should instead be --the RMA--; (iv) in line 2 “one or more fatty components” should instead be --the one or more fatty components--; (v) in line 4 “are in one or more” should instead be --are in the one or more--; (vi) in line 5 “having a structure” should instead be --which has the structure--; (vii) in line 8 “hydrogen or an alkyl or aryl and Y” should instead be --hydrogen, an alkyl, or an aryl, and Y--; and (viii) in lines 8-9 “Y’ are identical or different substituent groups, being alkyl, aralkyl, or aryl (R*), or alkoxy (-OR*) or wherein” should instead be --Y’ are identical or different substituent groups selected from alkyl, aralkyl, aryl, or alkoxy, or wherein--.  Appropriate correction is required.
Claim 45 is objected to because of the following informalities: there is a comma missing after “claim 44”.  Appropriate correction is required.
Claim 46 is objected to because of the following informalities: there is a comma missing after “claim 44”.  Appropriate correction is required.
Claim 47 is objected to because of the following informalities: there is a comma missing after “claim 44”.  Appropriate correction is required.
Claim 48 is objected to because of the following informalities: (i) there is a comma missing after “claim 47”; and (ii) in line 3 “wherein more than” should instead be --wherein predominantly means more than--.  Appropriate correction is required.
Claim 49 is objected to because of the following informalities: (i) in line 1 “an RMA” should instead be --the RMA--; (ii) in line 2 “characterized by:” should instead be --is characterized by:”; (iii) each of “a.” thru “f.” should instead be --a)--, --b)--, etc.; (iv) “Mw”, “OHV”, “AV”, “EQW” and “Tg” should all either be in parenthesis or removed; and (v) there is an --and-- missing after the recitation of e.. Appropriate correction is required.
Claim 50 is objected to because of the following informalities: (i) in line 1 “an RMA” should instead be --the RMA--; (ii) in line 2 “characterized by:” should instead be --is characterized by:”; (iii) each of “a.” thru “f.” should instead be --a)--, --b)--, etc.; (iv) “Mw”, “OHV”, “AV”, “EQW” and “Tg” should all either be in parenthesis or removed; and (v) there is an --and-- missing after the recitation of e.. Appropriate correction is required.
Claim 51 is objected to because of the following informalities: there is a comma missing after “claim 44”.  Appropriate correction is required.
Claim 52 is objected to because of the following informalities: there is a comma missing after “claim 44”.  Appropriate correction is required.
Claim 53 is objected to because of the following informalities: there is a comma missing after “claim 44”.  Appropriate correction is required.
Claim 54 is objected to because of the following informalities: (i) there is a comma missing after “claim 34”; (ii) in line 3 “hybrids or applied” should instead be --hybrids, or is applied--; (iii) in line 5 “floor or applied” should instead be --floor, or is applied--; (iv) in line 5 “layer or applied” should instead be --layer, or is applied--; and (v) in line 6 “resistant coatings or as sanitizable” should instead be --resistant coatings, or is applied as sanitizable--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 39, the claim is awkwardly written and the delineation(s) between optional alternatives is not clear so as one of ordinary skill can readily understand what is being selected. This includes claims 40-42 as they depend from claim 39 and it is noted claim 40 contains similarly unclear language.
Regarding claim 40, there appears to be a lack of antecedent basis for “polyol” in the instant claim or any of the claims from which it depends. This includes claim 41 as it depends from claim 40.
Regarding claim 43, as claim 34 recites multiple RMA crosslinkable components (i.e. components A and B), it is not clear which of the RMA crosslinkable components is being further limited by claim 43. This includes claims 44-53 as they depends from claim 43.
Regarding claim 51, the claim is awkwardly written and the delineation(s) between optional alternatives is not clear so as one of ordinary skill can readily understand what is being selected.
	Regarding claim 54, the metes and bounds of what is meant by “hybrids” cannot be readily determined and is indefinite. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 34-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of copending Application No. 17/133,832 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar RMA crosslinkable coating compositions comprising substantially the same components, present in similar amounts and having substantially the same resultant properties and end-uses. It is noted that both the instant and copending application claim priority to parent application 15/563,956 which was subject to a restriction requirement on 21 March 2019 to claim set of 5 April 2018, wherein the claims of the copending application were not present in/subject to the set forth restriction. As such the restriction between the copending applications is proper. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767